                            
                                    


EXHIBIT 10.61I


SECURITY AGREEMENT


     1.    GRANT OF SECURITY INTEREST. For valuable consideration, the
undersigned KEWAUNEE SCIENTIFIC CORPORATION, a Delaware corporation ("Debtor"),
hereby grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") a
security interest in all of the property of Debtor described as follows:


(a)    all accounts, deposit accounts, contract rights, chattel paper, (whether
electronic or tangible) instruments, promissory notes, documents, general
intangibles, payment intangibles, software, letter of credit rights, health-care
insurance receivables and other rights to payment of every kind now existing or
at any time hereafter arising, and all goods returned by or repossessed from
Debtor’s customers;


(b)    all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, embedded software, work in process and other materials used or consumed
in Debtor's business, now or at any time hereafter owned or acquired by Debtor,
wherever located, and all products thereof, whether in the possession of Debtor,
any warehousemen, any bailee or any other person, or in process of delivery, and
whether located at Debtor's places of business or elsewhere;


(c)    all warehouse receipts, bills of sale, bills of lading and other
documents of every kind (whether or not negotiable) evidencing goods now owned
or hereafter acquired by Debtor, and all goods covered thereby, including all
accessions, additions or improvements thereto and products thereof, wherever
located, whether in the possession or custody of Debtor or any warehouseman,
bailee or any other person for any purpose, or in process of delivery;


(d)    all money and property heretofore, now or hereafter delivered to or
deposited with Bank or otherwise coming into the possession, custody or control
of Bank (or any agent or bailee of Bank) in any manner or for any purpose
whatsoever during the existence of this Agreement and whether held in a general
or special account or deposit for safekeeping or otherwise;


(e)    all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Debtor now has or at any time hereafter shall have an interest; and


 
1
 



WBD (US) 46762908v5

--------------------------------------------------------------------------------

                            
                                    




(f)    all goods, tools, machinery, furnishings, furniture and other equipment
and fixtures of every kind now existing or hereafter acquired, and all
improvements, replacements, accessions and additions thereto and embedded
software included therein, whether located on any property owned or leased by
Debtor or elsewhere, including without limitation, any of the foregoing now or
at any time hereafter located at or installed on the land or in the improvements
at any of the real property owned or leased by Debtor, and all such goods after
they have been severed and removed from any of said real property;


(collectively called “Collateral”), together with all proceeds thereof,
including whatever is acquired when any of the Collateral or proceeds thereof
are sold, leased, licensed, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary and whatever is collected on or
distributed on account thereof, including without limitation, (i) all rights to
payment however evidenced, (ii) all goods returned by or repossessed from
Debtor’s customers, (iii) rights arising out of Collateral, (iv) claims arising
out of the loss, nonconformity, or interference with the use of, defects or
infringement of rights in, or damage to, the Collateral, (v) insurance payable
by reason of the loss or nonconformity of, defects or infringement of rights in,
or damage to, the Collateral, (vi) returned insurance premiums, and (vii) all
rights to payment with respect to any claim or cause of action affecting or
relating to any of the foregoing (hereinafter called "Proceeds").
    
2.            OBLIGATIONS SECURED.  The obligations secured hereby are the
payment and performance of: (a) all present and future Indebtedness of Debtor to
Bank; and (b) all obligations of Debtor and rights of Bank under this Agreement.
The word "Indebtedness" is used herein in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of Debtor, or
any of them, heretofore, now or hereafter made, incurred or created pursuant to
or in respect of that certain Credit and Security Agreement dated as of May 6,
2013 between Debtor and Bank (as amended from time to time and together with
that certain letter agreement between Debtor and Bank dated as of the date
hereof regarding the conditional waiver of certain covenants, the “Credit
Agreement”), whether voluntary or involuntary and however arising, whether due
or not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including any debts, obligations or liabilities now or hereafter
incurred by Debtor under any swap, derivative, foreign exchange, hedge, deposit,
treasury management or other similar transaction or arrangement related to the
Credit Agreement, and whether Debtor may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.


3.    TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank secured hereby, including without limitation, the
payment of all Indebtedness of Debtor to Bank secured hereby, and the
termination of all commitments of Bank to extend credit to Debtor that would
constitute Indebtedness to Bank secured hereby, existing at the time Bank
receives written notice from Debtor of the termination of this Agreement.




 
2
 



WBD (US) 46762908v5

--------------------------------------------------------------------------------

                            
                                    


4.    OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder.
Any money received by Bank in respect of the Collateral may be deposited, at
Bank's option, into a non-interest bearing account over which Debtor shall have
no control, and the same shall, for all purposes, be deemed Collateral
hereunder. Bank shall not be required to apply such money to the Indebtedness or
other obligations secured hereby or to remit such money to Debtor or to any
other party until the full payment of all Indebtedness of Debtor to Bank secured
hereby, and the termination of all commitments to Bank to extend credit to
Debtor.


5.    REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank
that: (a) Debtor's legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor's organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds;
(d) all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
as heretofore disclosed by Debtor to Bank, in writing; (e) all statements
contained herein and, where applicable, in the Collateral are true and complete
in all material respects; (f) no financing statement covering any of the
Collateral or Proceeds, and naming any secured party other than Bank, is on file
in any public office; (g) where Collateral consists of rights to payment, all
persons appearing to be obligated on the Collateral and Proceeds have authority
and capacity to contract and are bound as they appear to be, all property
subject to chattel paper has been properly registered and filed in compliance
with law and to perfect the interest of Debtor in such property, and all such
Collateral and Proceeds comply with all applicable laws concerning form, content
and manner of preparation and execution, including where applicable Federal
Reserve Regulation Z and any State consumer credit laws; and (h) where the
Collateral consists of equipment, fixtures, or specific goods, Debtor
acknowledges that no sale or other disposition of any such Collateral, including
without limitation, any such Collateral which Debtor may deem to be surplus, has
been consented to or acquiesced in by Bank, except sales of inventory in the
ordinary course of business and as specifically set forth in writing by Bank.


6.    COVENANTS OF DEBTOR.


(a)    Debtor agrees in general: (i) to pay Indebtedness secured hereby when
due; (ii) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto other than those
incurred as a result of Bank’s gross negligence or willful misconduct; (iii) to
permit Bank to exercise its powers hereunder; (iv) to execute and deliver such
documents as Bank reasonably deems necessary to create, perfect and continue the
security interests contemplated hereby; (v) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized without giving Bank prior written notice
thereof; (vi) not to change the places where Debtor keeps any Collateral or
Debtor's records concerning the Collateral and Proceeds without giving Bank
prior written notice of the address to which Debtor is moving same; (vii) not to
sell, lease, transfer or otherwise dispose of all or a substantial or material
portion of Debtor's assets except in the ordinary course of its business, nor
accomplish any of the above by virtue of a


 
3
 



WBD (US) 46762908v5

--------------------------------------------------------------------------------

                            
                                    


division or similar transaction; and (viii) to cooperate with Bank in perfecting
all security interests granted herein and in obtaining such agreements from
third parties as Bank reasonably deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.


(b)    Debtor agrees with regard to the Collateral and Proceeds, unless Bank
agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank's security interest in
Collateral and Proceeds; (ii)  where applicable, to operate the Collateral in
accordance with all applicable statutes, rules and regulations relating to the
use and control thereof, and not to use any Collateral for any unlawful purpose
or in any way that would void any insurance required to be carried in connection
therewith; (iii) not to remove the Collateral from Debtor's premises except in
the ordinary course of Debtor's business; (iv) to pay when due all license fees,
registration fees and other charges in connection with any Collateral; (v) not
to permit any lien on the Collateral or Proceeds, including without limitation,
liens arising from repairs to or storage of the Collateral, except in favor of
Bank; (vi) not to sell, hypothecate or dispose of (including, by illustration,
merger, conversion or division), nor permit the transfer by operation of law of,
any of the Collateral or Proceeds or any interest therein, except sales of
inventory to buyers in the ordinary course of Debtor’s business; (vii) to permit
Bank to inspect the Collateral after reasonable advance notice; (viii) to keep,
in accordance with generally accepted accounting principles, complete and
accurate records regarding all Collateral and Proceeds, and to permit Bank to
inspect the same and make copies thereof after reasonable advance notice;
(ix) if requested by Bank, to receive and use reasonable diligence to collect
Collateral consisting of accounts and other rights to payment and Proceeds, in
trust and as the property of Bank, and to immediately endorse as appropriate and
deliver such Collateral and Proceeds to Bank daily in the exact form in which
they are received together with a collection report in form satisfactory to
Bank; (x) not to commingle Collateral or Proceeds, or collections thereunder,
with other property; (xi) to give only normal allowances and credits and to
advise Bank thereof immediately in writing if they affect any rights to payment
or Proceeds in any material respect; (xii) from time to time, when reasonably
requested by Bank, to prepare and deliver a schedule of all Collateral and
Proceeds subject to this Agreement and to assign in writing and deliver to Bank
all accounts, contracts, leases and other chattel paper, instruments, documents
and other evidences thereof; (xiii) in the event Bank elects to receive payments
of rights to payment or Proceeds hereunder, to pay all reasonable expenses
incurred by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; and (xiv) to
provide any service and do any other acts which may be necessary to maintain,
preserve and protect all Collateral and, as appropriate and applicable, to keep
all Collateral in good and saleable condition, to deal with the Collateral in
accordance with the standards and practices adhered to generally by users and
manufacturers of like property, and to keep all Collateral and Proceeds free and
clear of all defenses, rights of offset and counterclaims.


7.    POWERS OF BANK. Debtor appoints Bank its true attorney in fact to perform
any of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank's officers and employees, or any of them, whether or not Debtor is in
default: (a) to perform any obligation of Debtor hereunder in Debtor's name or
otherwise; (b) to give notice to account debtors or others of Bank's rights in
the Collateral and


 
4
 



WBD (US) 46762908v5

--------------------------------------------------------------------------------

                            
                                    


Proceeds, to enforce or forebear from enforcing the same and make extension and
modification agreements with respect thereto; (c) to release persons liable on
Collateral or Proceeds and to give receipts and acquittances and compromise
disputes in connection therewith; (d) to release or substitute security securing
obligations owing to Debtor; (e) to resort in any order to security securing
obligations owing to Debtor; (f) to prepare, execute, file, record or deliver
notes, assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank's interest in the Collateral and Proceeds; (g) to receive, open and read
mail addressed to Debtor; (h) to take cash, instruments for the payment of money
and other property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; (j) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank's sole option, toward
repayment of the Indebtedness secured hereby or, where appropriate, replacement
of the Collateral; (l) to exercise all rights, powers and remedies which Debtor
would have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; (m) to enter onto Debtor's premises in inspecting the
Collateral; (n) to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which Proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Indebtedness secured hereby; (o) to preserve or release the interest evidenced
by chattel paper to which Bank is entitled hereunder and to endorse and deliver
any evidence of title incidental thereto; and (p) to do all acts and things and
execute all documents in the name of Debtor or otherwise, deemed by Bank as
necessary, proper and convenient in connection with the preservation, perfection
or enforcement of its rights hereunder.


8.    PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees
to pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, and at Bank’s option and subject to any
restrictions under applicable law pertaining to usury, together with interest at
a rate determined in accordance with the provisions of this Agreement, and shall
be secured by the Collateral and Proceeds, subject to all terms and conditions
of this Agreement.


9.    EVENTS OF DEFAULT. The occurrence of any of the following shall constitute
an "Event of Default" under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, or (ii) any other agreement
between Debtor and Bank, including without limitation any loan agreement,
relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by Debtor herein shall prove to be incorrect,
false or misleading in any material respect when made; (c) Debtor shall fail to
observe or perform any obligation or agreement contained herein; (d) any
impairment of the rights of Bank in any Collateral or Proceeds, or any
attachment or like levy on


 
5
 



WBD (US) 46762908v5

--------------------------------------------------------------------------------

                            
                                    


any property of Debtor; and (e) Bank, in good faith, believes any or all of the
Collateral and/or Proceeds to be in danger of misuse, dissipation, commingling,
loss, theft, damage or destruction, or otherwise in jeopardy or unsatisfactory
in character or value.


10.    REMEDIES. Upon the occurrence of any Event of Default, Bank shall have
the right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the Uniform Commercial Code or the
Business and Commerce Code of the jurisdiction identified in Section 18 below,
or otherwise provided by law, including without limitation, the right (a) to
contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. In addition to any other remedies set forth in this Agreement,
Debtor authorizes Bank to engage in “electronic self-help” as defined in and in
accordance with applicable law. All rights, powers, privileges and remedies of
Bank shall be cumulative. No delay, failure or discontinuance of Bank in
exercising any right, power, privilege or remedy hereunder shall affect or
operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions. While an Event of Default exists: (a) Debtor will deliver to Bank
from time to time, as requested by Bank, current lists of all Collateral and
Proceeds; (b) Debtor will not dispose of any Collateral or Proceeds except in
the ordinary course of business or otherwise on terms approved by Bank; (c) at
Bank's request, Debtor will assemble and deliver all Collateral and Proceeds,
and books and records pertaining thereto, to Bank at a reasonably convenient
place designated by Bank; (d) Bank may, at any time, liquidate any time deposits
pledged to Bank hereunder and apply the Proceeds thereof to payment of the
Indebtedness secured hereby, whether or not said time deposits have matured and
notwithstanding the fact that such liquidation may give rise to penalties for
early withdrawal of funds; and (e) Bank may, without notice to Debtor, enter
onto Debtor's premises and take possession of the Collateral. With respect to
any sale or other disposition by Bank of any Collateral subject to this
Agreement, Debtor hereby expressly grants to Bank the right to sell such
Collateral using any or all of Debtor's trademarks, trade names, trade name
rights and/or proprietary labels or marks. Debtor further agrees that Bank shall
have no obligation to process or prepare any Collateral for sale or other
disposition.
 
11.    DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys' fees, and the balance of such proceeds may be applied


 
6
 



WBD (US) 46762908v5

--------------------------------------------------------------------------------

                            
                                    


by Bank toward the payment of the Indebtedness secured hereby in such order of
application as Bank may from time to time elect. Upon the transfer of all or any
part of the Indebtedness secured hereby, Bank may transfer all or any part of
the Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Bank shall retain all
rights, powers, privileges and remedies herein given.


12.    STATUTE OF LIMITATIONS. Until all Indebtedness secured hereby shall have
been paid in full and all commitments by Bank to extend credit to Debtor that
would constitute Indebtedness secured hereby have been terminated, the power of
sale or other disposition and all other rights, powers, privileges and remedies
granted to Bank hereunder shall, to the extent permitted by law, continue to
exist and may be exercised by Bank at any time and from time to time
irrespective of the fact that the Indebtedness secured hereby or any part
thereof may have become barred by any statute of limitations, or that the
personal liability of Debtor may have ceased, unless such liability shall have
ceased due to the payment in full of all Indebtedness secured hereunder.


13.    MISCELLANEOUS. When there is more than one Debtor named herein: (a) the
word "Debtor" shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and (c)
until all Indebtedness secured hereby shall have been paid in full, no Debtor
shall have any right of subrogation or contribution, and each Debtor hereby
waives any benefit of or right to participate in any of the Collateral or
Proceeds or any other security now or hereafter held by Bank. Debtor hereby
waives any right to require Bank to (i) proceed against Debtor or any other
person, (ii) marshal assets or proceed against or exhaust any security from
Debtor or any other person, (iii) perform any obligation of Debtor with respect
to any Collateral or Proceeds, and (iv) make any presentment or demand, or give
any notices of any kind, including without limitation, any notice of nonpayment
or nonperformance, protest, notice of protest, notice of dishonor, notice of
intention to accelerate or notice of acceleration hereunder or in connection
with any Collateral or Proceeds. Debtor further waives any right to direct the
application of payments or security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.


14.    NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows: (a)
if personally delivered, upon delivery; (b) if sent by mail, upon the earlier of
the date of receipt or three (3) days after deposit in the U.S. mail, first
class and postage prepaid; and (c) if sent by telecopy, upon receipt.


15.    COSTS, EXPENSES AND ATTORNEYS' FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all reasonable payments, advances, charges, costs
and expenses,


 
7
 



WBD (US) 46762908v5

--------------------------------------------------------------------------------

                            
                                    


including, to the extent permitted by applicable law, reasonable attorneys' fees
(to include outside counsel fees and all allocated costs of Bank's in-house
counsel to the extent permissible), expended or incurred by Bank in connection
with (a) the perfection and preservation of the Collateral or Bank's interest
therein, and (b) the realization, enforcement and exercise of any right, power,
privilege or remedy conferred by this Agreement, whether or not suit is brought
or foreclosure is commenced, and where suit is brought, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Debtor or in
any way affecting any of the Collateral or Bank's ability to exercise any of its
rights or remedies with respect thereto. Subject to any restrictions under
applicable law pertaining to usury, all of the foregoing shall be paid by Debtor
with interest from the date of demand until paid in full at a rate per annum
equal to the greater of ten percent (10%) or Bank’s Prime Rate in effect from
time to time.


16.    SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.


17.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


18.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina, but giving effect to federal laws
applicable to national banks.


19.    INSURANCE PROVISIONS. Debtor agrees with regard to the Collateral and
Proceeds, unless Bank agrees otherwise in writing, to insure the Collateral with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank.


Debtor warrants that Debtor is an organization registered under the laws of
Delaware.


Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address:
2700 West Front Street
Statesville, NC 28677




 
8
 



WBD (US) 46762908v5

--------------------------------------------------------------------------------

                            
                                    


Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses:
212 Marble Road        2340 West Front Street
Statesville, NC 28677        Statesville, NC 28677
1735 Weinig Street        124 Anna Drive
Statesville, NC 28677        Statesville, NC 28677
2220 Speedball Road
Statesville, NC 28677


IN WITNESS WHEREOF, Debtor, intending to be legally bound hereby, has caused
this Agreement to be duly executed, with the intention that it constitutes an
instrument under seal, as of June 19, 2019.


KEWAUNEE SCIENTIFIC CORPORATION,                        
a Delaware corporation     (SEAL)    
        
        
By:__/s/ Thomas D. Hull III_______________________________(SEAL)
Thomas D. Hull III, President and Chief Executive Officer












 
9
 



WBD (US) 46762908v5